Citation Nr: 1428649	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Service connection for mental illness, including: autism, personality disorder, and pervasive developmental disorder.

2.  Service connection for an acquired psychiatric disorder, including: posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney-at-Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 until November 2001.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in January 2007.  

The Board has characterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran has offered evidence indicating that he suffers from a mental disorder due to trauma incurred in military service.  Particularly, the Veteran has offered evidence that indicates that he suffers from PTSD due to personal assault and bullying from his drill sergeants and fellow recruits in basic training.  Further, he has asserted that one drill sergeant threatened him with a knife, and caused him so much fear or stress that he began "wetting the bed every night."  After he began wetting the bed, the Veteran indicates that the sergeant took his knife and cut up his mattress and humiliated him by making him carry around his soiled sheets in clear plastic bag.  

The Veteran has not been previously provided a VA exam regarding his alleged service connected conditions due to the lack of confirmation of his alleged stressors and due to being discharged for a psychiatric condition that was said to have pre-dated his military service.  The Board notes that as personal assaults may not be as well documented as military action stressors, VA allows alternative sources of evidence to corroborate a veteran's reported personal assault.  In this instant claim, the Board notes that the physician that determined that the Veteran was not fit for service in November 2001 confirmed that the Veteran and had developed symptoms of enuresis or "bed wetting" since the fourth week of RTC and was having increased suicidal thoughts.   These documented changes in the Veteran's behavior are consistent with his alleged stressors and warrant a VA examination to determine if any current mental health disability is a result of, or was aggravated by, the Veteran's active service.     

The Board also notes that the Veteran has provided evidence that he was diagnosed with Depression, NOS with suicidal ideation on November 19, 2001, three days after he was released from service on November 16, 2001.  The physician's note indicates that the Veteran said that he has felt depressed for a "long time" but that it has "gotten worse lately."

Finally, although the November 2001 physician that determined that the Veteran was not qualified for service concluded that the Veteran had a mental condition that was developmental in nature and pre-existed the Veterans service, it is unclear whether any of the following conditions that the Veteran has been diagnosed with (autism, pervasive developmental disorder, and avoidant personality disorder) are considered to be congenital or developmental defects or diseases that could be aggravated by service. 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.   Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id. 

In the present case, the Veteran has asserted that service has made it much harder for him for him to interact with others and maintain employment than it was prior to his military service either through worsening his previous condition or causing him to develop an additional disorder.  As there is some evidence that suggests the Veteran's condition was not static in nature, it raises the question as to whether the autism and personality disorders are considered to be diseases or defects under the law. See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009)(noting that under the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be "more or less" static and immutable).

Therefore, the examiner is requested to offer an opinion regarding: (i) whether any condition the Veteran had during service constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether his condition constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a letter in order to fully inform the Veteran of the provisions of 38 C.F.R. § 3.304(f) (5) describing the evidence that may be submitted to establish the occurrence of the alleged in-service personal assault.  Specifically, he should be advised of the various ways that a personal may be corroborated. Such alternative forms of evidence include, but are not limited to: behavior and/or performance changes; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, fellow service members, or clergy; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Based on his response, the AOJ should attempt to procure copies of all records from any identified treatment source that are not presently on file.  The Veteran also should be informed that he may submit medical evidence to support his claim. 

2. Once the Veteran and his representative have been given a reasonable amount of time to respond to the above-referenced letter, the AOJ should schedule the Veteran for a VA examination to determine if he has PTSD, or any other psychiatric disorder, as a result of a stressor - in particular the alleged assault and trauma, during his military service. 

The examiner must review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  The examiner should elicit a complete history from the Veteran.

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to provide an opinion as to:

a. Whether it is at least as likely as not (a 50 percent or greater probability) the PTSD is related to any of the Veteran's claimed in-service stressors. 

b. Whether any other diagnosed psychiatric disorder (including depression) is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service.

c. Does any condition that the Veteran has that pre-existed service, including, autism, pervasive developmental disorder, and avoidant personality disorder, constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

i) If one of the Veteran's pre-existing conditions is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? 

ii) If the examiner finds that one of the Veteran's pre-existing conditions is a disease, then is it at least as likely as not (a 50 % or greater probability) that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.


In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

In providing the opinions, the examiner is asked to comment on the behavior problems documented in the Veteran's service treatment and personnel records and whether his behavior at that time was consistent with the claimed stressors involving personal assault and harassment.  The examiner is requested to discuss the diagnosis of depression on November 19, 2001 and the opinions expressed by D. P., Ph.D.    

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should discuss the rationale of any opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3. AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



